Per Curiam.

Whether the appellant had authority to discontinue telephone service at complainant’s residence and at his restaurant depends upon what appellant’s tariff provisions provide. The tariff provision relied upon by appellant provides that:
“Where amounts due for exchange service are unpaid within twenty (20) days after the date of the monthly statement for exchange service, the telephone company may discontinue the service and remove its equipment from the subscriber’s premises.”
Nothing in the above-quoted tariff expressly gives the appellant authority to discontinue service at one location of a subscriber when the subscriber has failed to pay a balance due for service at another location. The appellant could have written its tariff clearly to provide for such termination, but did not. See, for example, Morse v. Pacific Gas and Electric Co. (1957), 152 Cal. App. 2d 854, 314 P. 2d 192, where the tariff provisions specifically provide for discontinuance of service at all locations if bills for service at any one or more locations are not paid before becoming past due.
The order of the commission, not being unreasonable or unlawful, is therefore affirmed.

Order affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert and SCHNEIDER, JJ., concur.
Brown, J., dissents.